MR. JUSTICE SANNER
delivered the opinion of the court.
[1] Appeal by plaintiff from an order granting a motion for new trial. The motion was made upon all the statutory grounds, save only that the verdict is against law, and the order sustaining it is a general one. We must therefore affirm the order if it can be justified upon any of the grounds assigned in the motion. (Reynolds v. Jones, ante, p. 251, 163 Pac. 469; Scott v. Waggoner, 48 Mont. 536, L. R. A. 1916C, 491, 139 Pac. 454.) The issue was whether there had been an account stated between the parties, and the record shows a continuous conflict of evidence upon that issue.
[2] It must be taken as settled that where the evidence is conflicting, the granting- or refusal of a new trial is within the sound legal discretion of the trial court. (Reynolds v. Jones, supra; Walsh v. Conrad, 35 Mont. 68, 88 Pac. 655.)
The order is affirmed.

Affirmed.

Mr. Chief 'Justice Brantly and Mr. Justice Holloway concur.